Citation Nr: 1741515	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-36 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include on an extraschedular basis.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 








INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction resides with the Portland, Oregon RO. 

By way of procedural background, in an August 2009 rating decision, the RO granted service connection for PTSD and assigned a 0 percent rating effective June 13, 2009.  The RO also denied service connection for a cardiac condition.  In a December 2009 rating decision, the RO increased the Veteran's PTSD rating to 30 percent effective June 13, 2009, granted service connection for costochondritis, and again denied service connection for a cardiac condition.  In a December 2010 statement, the Veteran disagreed with the December 2009 rating decision in that it denied a rating in excess of 30 percent for PTSD, denied a compensable rating for costochondritis, and denied service connection for a cardiac condition.  

In an October 2013 rating decision, the RO assigned a 70 percent rating for PTSD for the entire initial rating period on appeal, i.e., effective June 13, 2009.

Thereafter, a Statement of the Case was issued in October 2013, which continued the 70 percent rating for PTSD, continued the noncompensable rating for costochondritis, and continued the denial for service connection for a cardiac condition.  A December 2013 substantive appeal (VA Form 9), filed by the Veteran's representative at the time, specifically noted that the Veteran was only appealing the denial for a rating in excess of 70 percent for PTSD, the RO's failure to adjudicate the issue for a TDIU, and the failure to consider an extraschedular rating under 38 C.F.R. § 3.321 (b) (2016).

As such, the Board finds that the issues for a compensable rating for costochondritis and service connection for a cardiac condition are not currently before the Board.  Moreover, the issue of a TDIU and a higher rating for PTSD on an extraschedular basis are part and parcel of the increased rating claim for PTSD.  As such, these issues are properly before the Board for consideration.  

 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to appear at a Board video-conference hearing that was scheduled for October 13, 2016, before a Veterans Law Judge; he.  

The electronic Veterans Appeals Control and Locator System (VACOLS) lists the Veteran's address as being in Milwaukie, OR.  However, a December 23, 2013, document in the electronic claims file (VBMS) shows that correspondence mailed by VA to the address in Milwaukie, OR was labeled "Return to Sender."  

The VA Form 9, received by VA on December 27, 2013, lists an address in Portland, OR, but it is unclear whether this address was for the representative's office or the Veteran's residence.  

A March 2014 Report of Contact, indicates that the Veteran's representative was contacted via telephone and the Veteran's address was noted on the form to be in Milwaukie, OR.  

In an August 2014 correspondence, the Veteran's former representative indicated that she was no longer representing the Veteran.  The Veteran's address in this correspondence was noted to be in Portland, OR.  

The September 2016 video-conference hearing notification letter was sent to the Veteran at the Milwaukie, OR address.   

In sum, although VACOLS lists the Veteran's address as Milwaukie, OR, one of these correspondences from VA has been returned to sender.  Given that the Veteran's representative withdrew from the case in August 2014, and listed the Veteran's address as being in Portland, OR, the Board finds that clarification is needed as to the Veteran's current address.  Following clarification of the Veteran's address, the AOJ should reschedule the Veteran for a video-conference Board hearing with notice being sent to the most current address.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide updated information as to his current address and contact information so that future notices may be provided.

2.  Following clarification of the Veteran's address, schedule the Veteran for a video-conference Board hearing before a Veterans Law Judge.  Notify the Veteran of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




